 
 
I 
111th CONGRESS
1st Session
H. R. 3589 
IN THE HOUSE OF REPRESENTATIVES 
 
September 16, 2009 
Mr. Welch (for himself, Mr. Pitts, Mr. Michaud, and Mr. McMahon) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To reauthorize the National Oilheat Research Alliance Act of 2000. 
 
 
1.Short titleThis Act may be cited as the National Oilheat Research Alliance Reauthorization Act of 2009. 
2.ReauthorizationSection 713 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is amended by striking the date that is 9 years after the date on which the Alliance is established and inserting February 6, 2011.   
 
